Citation Nr: 1806537	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1974 to July 1974. 
This matter before the Board of Veterans' Appeals (Board) is on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota (Agency of Original Jurisdiction (AOJ)).


FINDINGS OF FACT

1. The Veteran's current lower back condition first manifested many years after service.

2. The Veteran has not established a nexus between an alleged in-service event and his lower back condition.


CONCLUSION OF LAW

The Veteran's lower back condition was not incurred, nor aggravated, during active service and may not be presumed to be due to active service. 38 U.S.C. § 1110, 1111, 1133, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). Pursuant to Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), the Board is required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction. 

The Veteran has raised the argument that the Board did not fulfill its duty to assist him in obtaining a VA examination for his lower back condition. See April 2014 VA 646 - Statement of Accredited Representative in Appealed Case. He claims that the "evidence expected from this examination, which might have been material to the outcome of [the] claim, could not be considered" through no fault of his own. Id. The Veteran further argues that the medical nexus opinion provided by a VA examiner is inadequate because he was not interviewed or examined, and additionally because the examiner's rationale fails to contain scientific reasons and bases for his decision. Id.; see also June 2013 VA Examination. 

Under Bolton v. Brown, 8 Vet. App. 185 (1995), the United States Court of Veterans' Appeals cautioned that those courts that adjudicate claims of incarcerated veterans must "tailor their assistance to the peculiar circumstances of confinement," and that "such individuals are entitled to the same care and consideration given to their fellow veterans." Bolton, 8 Vet. App. at 191 (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)). 

In Bolton, the Veteran was incarcerated and sought an increased rating for his service-connected posttraumatic stress disorder (PTSD). Bolton, 8 Vet. App. at 187. The Veteran in Bolton had previously had an examination conducted by a psychiatry resident nearly four years prior to the Board decision that relied upon it in denying the Veteran's claim. Id. at 188. However, the examiner did not have the Veteran's claims folder for review, and the Court noted his report did not have the information it deemed necessary for the Board to adequately adjudicate the claim. Id. at 191. Furthermore, the AOJ in Bolton claimed they were unable to get a physician to conduct an examination in the correctional facility. Id.

In the case at hand, the AOJ arranged for the Veteran to have a VA examination; however, due to "transport issues," the appointment had to be cancelled. See May 2013 CAPRI Records. Upon attempting to reschedule the examination, the AOJ was told that the claim was "cancelled due to the Veteran's current limitation on travel and no provider that will go to Yankton for the exam." Id. The difference between Bolton and this case is that in Bolton, the Board relied upon an old examination to adjudicate the claim after previously remanding for a new examination; here, the AOJ sought to obtain an opinion (supported by record review) in light of being unable to schedule an examination for the Veteran. Furthermore, the Veteran's claims file, including his service treatment records (STRs), private medical records, and lay descriptions, was deemed sufficient by this medical examiner upon which to base his opinion. Nowhere in his report did the examiner remark that he needed to examine the Veteran in order to provide an adequate nexus opinion. See June 2013 VA Examination. The Board defers to the judgment of the VA examiner's assessment that physical examination was not necessary. The Board thus finds that the AOJ's inability to schedule and facilitate a VA examination for the Veteran is cured by the AOJ obtaining an opinion supported by record review and subsequently, the Board does not find an examination necessary.

VA has also satisfied its duty to assist by obtaining or making efforts to obtain the Veteran's treatment records. He identified several private treatment providers, including Drs. Boyd and Baker at the prison, as well as Skaggs Hospital. See January 2013 VA 21-4142 Authorization for Release of Information; see also February 2013 VA 21-4142 Authorization for Release of Information. His medical records from the prison have been associated with his claims file, as well as a finding of unavailability for records from Skaggs Hospital. He also claimed that he has seen "multiple chiropractors" over the years, but he did not provide any identifying information (the name of the doctor or practice, when he was seen, etc.) to provide VA a chance to assist him by seeking to obtain these records. The Veteran was provided notice to either submit his medical records directly to VA, or to return the proper authorization form to VA so that VA could obtain these records on his behalf. The duty to assist is a two-way street, and though the Veteran is incarcerated, he could have provided VA with the names of his treatment providers so that attempts to locate his treatment records could have been made. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). As such, the Board finds VA has satisfied its duty to assist.

II. Criteria for Service Connection

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. §1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

III. Analysis

The Veteran contends that his current back disability originated in service. He states that he has seen "multiple chiropractors" over the years for his back problems. See January 2013 VA 21-4138 Statement in Support of Claim. Though he is currently incarcerated, he further contends that he is seen every six months for "chronic care for [his] back problems." See January 2013 VA 21-4142 Authorization for Release of Information. In one correspondence, he stated that he has been having problems with his back since he was in service; in another correspondence, he claimed that while he hurt his back in service, it did not start bothering him until he got older. See January 2013 VA 21-4138 Statement in Support of Claim; see also May 2013 Notice of Disagreement. 

The Board concedes that the Veteran has a current back disability, satisfying the first prong of service connection. The Veteran submitted two separate medical records indicating that he has a back condition. One such document was an MRI radiology report from Walter Reed Army Medical Center from April 2005, concluding that he has Grade III spondylolisthesis of L5 on S1. See January 2013 Medical Treatment Record - Government Facility. The other document, a diagnostic imaging report from Waseca Medical Center, concludes that he has "Grade 1 to 2 anterolisthesis of L5 on S1 secondary to fractures of the pars interarticularis of L5." See December 2012 Correspondence. Prison records also note that he must sleep on the bottom bunk and cannot participate in sports activities for an indefinite period of time. See October 2012 Medical Treatment Record - Non-Government Facility. As such, the Board finds that the Veteran has a current diagnosis, satisfying prong one of service connection. 

Prong two, as stated above, requires an in-service event. A review of the Veteran's service treatment records (STRs) reveals an entry from May 1974 whereby he complained of back and neck pain. See August 1975 STR - Medical. Specifically, the examiner noted that the Veteran had had this pain for three days, but did not experience any trauma to cause the condition. Id. It further notes the pain starts at the cervical area and goes to T-12/L1. Id. The Veteran did have full range of motion, though. Id. Nonetheless, the Board will give the Veteran the benefit of the doubt and find that this qualifies as an in-service event to satisfy the third prong of service connection. Gilbert v. Derwinski, 1 Vet. App. 61 (1991). 

However, the Board finds that the Veteran is unable to satisfy the third prong of service connection, requiring a nexus between the in-service event and the Veteran's current diagnosis. The AOJ obtained a record review and opinion from a VA examiner, as it was unable to arrange for transportation to provide the Veteran with an in-person examination (as discussed above) due to the Veteran's incarceration. The examiner specifically noted, however, that the "existing medical evidence provided sufficient information on which to prepare a DBQ and such an examination will likely provide no additional relevant evidence." Id. 

The examiner opined that the Veteran's current back disability was less likely than not a result of the claimed in-service event. See June 2013 VA Examination. He observed that the Veteran's entrance examination was silent for any back pain and the spine examination was normal. Id. He noted the STR entry regarding the Veteran's back pain and subsequent diagnosis of an M-S strain, and remarked on the lack of evidence between that STR entry and the April 2005 MRI report. Id. The examiner indicates this MRI report was completed 31 years after military discharge, and there is no history of why this MRI was done or what symptoms the Veteran was having. Id. The examiner's rationale for his finding is that the STR specifically notes that the Veteran did not have any trauma, and also that the pain apparently started at the neck and progressed downward with no mention of lower back pain. Id. 

The Board places great probative weight on the VA examiner's opinion, who found that no nexus existed between the Veteran's in service back pain and his current disability. This opinion was based, in part, on an accurate factual basis established in the service treatment records which reflected that the Veteran's back pain was not due to trauma. 

The Board has taken the Veteran's lay testimony into consideration, and acknowledges that back pain is a condition the Veteran is competent to identify. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (where lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness). 

Nonetheless, the Board does not find the Veteran's statements regarding chronic back pain since service are not reliable; the evidence of record seemingly contradicts his assertion, most notably his Notice of Disagreement where he indicates his lower back did not bother him until later in life. See October 2012 VA 21-4138 Statement in Support of Claim; see also May 2013 Notice of Disagreement. The Board also notes that he fell off a ladder at work in 2008 or 2009 (several years prior to filing his claim) and bruised his back to the point where he said he could barely walk. See February 2013 VA 21-4142 Authorization for Release of Information. In any event, the Veteran is not competent to attribute his current back disability to injury in service. The current MRI findings reveal spondylolisthesis, anterolisthesis and fractures of the pars interarticularis which are not forms of arthritis. As such, the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) are not for application.

As such, the Board finds that the preponderance of the evidence is against the claim. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. §5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 61 (1991). 


ORDER

Entitlement to service connection for a lower back condition is denied. 






____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


